

Ex 10.7(i)



[Letterhead of Clearwater Paper Corporation]
[Date]
[Optionee name]
[Optionee address]
Re: Amendment to Outstanding Stock Option Agreement
Dear _________:
You are receiving this letter because you have outstanding stock options granted
under the Clearwater Paper Corporation 2008 Stock Incentive Plan, also known as
our Long-Term Incentive Plan (the “Plan”). This letter describes amendments to
your outstanding stock options that were recently approved by the Compensation
Committee of Clearwater Paper’s Board of Directors (the “Committee”).
The Committee has approved an amendment to the definition of “Retirement” in
Section 1 (g) of your outstanding Stock Option Agreement. The amended version of
the definition of “Retirement” reads as follows:
(g)     “Retirement” means the Employee’s termination of Service on or after the
earlier of his or her (A) attainment of age 65 or (B) attainment of age 55 and
completion of 10 years of Service.
Additionally, to provide greater flexibility to exercise your stock options, the
Committee has approved an amendment to Section 6 (“Manner of Exercise”) of your
Stock Option Agreement. The amended version of Section 6 reads as follows:
6.    Manner of Exercise. Employee, or Employee’s representative, may exercise
any portion of this Option that has become vested under Section 3 of this
Agreement by giving notice in a manner approved by the Committee, specifying the
election to exercise the Option, the number of Shares for which it is being
exercised and the method of payment for the amount of the Purchase Price of the
Shares for which this Option is exercised. Such payment shall be made:
(a)    In United States dollars delivered at the time of exercise; or
(b)    If the Committee has established a broker-assisted cashless exercise
program, payment may be made all or in part by delivery (in a manner approved by
the Committee) of an irrevocable direction to a securities broker to sell Shares
and to deliver all or part of the sale proceeds to the Corporation in payment of
the Purchase Price.
The notice shall be provided by the person or persons exercising this Option,
and in the event this Option is being exercised by the representative of
Employee, shall be accompanied by proof satisfactory to the Corporation of the
right of the representative to exercise the Option. No Share shall be issued
until full payment has been made. The Corporation may permit such other payment
forms as it deems appropriate (including the surrender of Shares in good form
for transfer, owned by the person exercising this Option and having an aggregate
fair market value on the date of exercise equal to the Purchase Price), subject
to applicable laws, regulations and rules. Notwithstanding anything to the
contrary contained herein, the exercise of the Option shall be subject to the
terms of the Corporation’s Insider Trading Policy.
The purpose of this letter is simply to inform you of these amendments to your
Stock Option Agreement. If you have any questions regarding these amendments,
please contact ________________ at ______________.
Sincerely,
[Name]

